                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                              SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                                Plaintiff,           )
                                                     )
              v.                                     )    No. 19-5026-01-CR-SW-BP
                                                     )
JOSE HUMBERTO CANIZALES-LOPEZ,                       )
                                                     )
                                Defendant.           )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to the one-count

Indictment filed on May 7, 2019, is now Accepted and the Defendant is Adjudged Guilty of such

offense. Sentencing will be set by subsequent Order of the Court.




                                             /s/   Beth Phillips
                                             BETH PHILLIPS
                                             CHIEF UNITED STATES DISTRICT JUDGE



Date: June 18, 2019




                                               1
